IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                November 27, 2009
                                No. 09-30090
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

CORE L MORRIS,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                           USDC No. 1:08-CR-154-1


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Core L. Morris pleaded guilty to attempted possession of cocaine. The
district court departed upward or varied from the United States Sentencing
Guidelines range in imposing a 55-month term of imprisonment to run
consecutive to Morris’s current sentence. Morris has appealed the sentence,
arguing that the district court abused its discretion in sentencing him above the
guidelines range. He contends that a sentence above the sentencing guidelines



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 09-30900

range is not supported by the facts and that a guidelines range sentence would
be sufficient to serve the goals enunciated in § 3553(a).
      We review Morris’s sentence, whether as an upward departure or a
variance, under an abuse of discretion standard, for reasonableness in light of
the sentencing factors in 18 U.S.C. § 3553(a). See Gall v. United States, 552 U.S.
38, 128 S. Ct. 586, 596-97 (2007); United States v. Brantley, 537 F.3d 347, 349
(5th Cir. 2008). The record reflects that the district court based its decision to
depart or vary upwards on permissible factors that advanced the objectives set
forth in § 3553(a). Morris had eight prior convictions between the ages of 19 and
29. Moreover, at least two of those prior convictions involved numerous offenses
forming part of a larger scheme, first staging 48 automobile accidents over a
three-year period and then repeatedly counterfeiting checks over the course of
a year. See § 4A1.3 cmt. (n.2(B)) (2008). These facts not only support the district
court’s   conclusion    that   the   guidelines    criminal    history   category
underrepresented Morris’s actual criminal background but also the court’s
conclusion that Morris’s history, characteristics, and likelihood to reoffend
weighed in favor of a sentence above the guidelines range. See § 4A1.3(a)(1);
§ 3553(a)(1); see also United States v. Simkanin, 420 F.3d 397, 419 (5th Cir.
2005).
      Additionally, Morris initiated and directed the instant offense soon after
entering the prison to serve his sentence on one of his prior convictions,
supporting the district court’s determination that the nature and circumstances
of the instant offense warranted a sentence outside the guidelines range and
that such a sentence would deter future criminal conduct and promote respect
for the law. See § 3553(a)(1), (2). In setting the sentence, the district court
considered the goals enunciated in § 3553(a) and explained in detail why the
application of those factors to the facts of this case supported the imposition of
a sentence above the guidelines imprisonment range. See United States v.
Zuniga-Peralta, 442 F.3d 345, 347 (5th Cir. 2006). Morris has not shown that

                                        2
                                No. 09-30900

the district court abused its discretion. See id. The sentence imposed “was
reasonable under the totality of the relevant statutory factors.” Brantley, 537
F.3d at 349 (internal quotation marks and citation omitted). The judgment is
      AFFIRMED.




                                      3